UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00048-RBS-1; 4:13-cv-00162-RBS)


Submitted:   February 20, 2014              Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr.,      Appellant Pro Se.         Howard   Jacob
Zlotnick, Assistant United       States Attorney,        Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Monique          Braddy,          Jr.,   seeks       to     appeal         the

district court’s order dismissing his 28 U.S.C. § 2255 (2012)

motion   as     successive         and    unauthorized.                The    order         is    not

appealable      unless        a    circuit          justice       or     judge        issues        a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability           will       not    issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies      this     standard         by

demonstrating        that     reasonable            jurists      would       find      that        the

district      court’s       assessment      of       the    constitutional            claims       is

debatable     or     wrong.        Slack     v.      McDaniel,         529   U.S.      473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Braddy has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                        We

dispense      with     oral       argument       because         the    facts         and        legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3